Citation Nr: 9919325	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for spondylolysis of the 
lumbar spine, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from January 1983 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which proposed to terminate the veteran's 10 
percent disability rating for spondylolysis of the lumbar 
spine.  She filed a Notice of Disagreement (NOD) with this 
determination in June 1996.  In a November 1996 rating 
decision, the RO continued the 10 percent rating.  In January 
1997, the veteran filed another NOD, asserting that her 
disability warranted a higher rating.  The RO provided the 
veteran a Statement of the Case (SOC), which addressed the 
issue of entitlement to an increased rating for the service-
connected spondylolysis of the lumbar spine on a schedular 
basis, and an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  She perfected her 
appeal in March 1997.  

The Board notes that, while it appears that the RO never 
issued a rating decision on the issue of entitlement to an 
increased rating for spondylolysis of the lumbar spine, the 
SOC was sufficient in that regard, and the lack of a rating 
decision results in harmless error.  See Winters v. West, 
12 Vet.App. 203, 207 (1999) (en banc), wherein the Court held 
that it is not prejudicial error for the Board to eschew a 
useless remand.  Therefore, the Board will proceed with its 
review of the case.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  


2.  On VA examination in February 1999, the veteran's low 
back demonstrated forward flexion to 95 degrees, backward 
extension to 35 degrees, left and right lateral extension to 
40 degrees, and right and left rotation to 55 degrees, with 
characteristic pain on motion; there were no muscle spasms, 
and no additional factors affecting limitation of motion.  


CONCLUSION OF LAW

The criteria for an increased rating for spondylolysis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At a VA examination in March 1992, the veteran reported 
increased back pain and limitation of motion.  Clinical 
evaluation revealed that there was a moderate degree of 
paralumbar muscle spasm, which was more pronounced on the 
right side.  Range of motion was forward flexion to 80 
degrees; backward extension to 25 degrees, associated with 
some pain at extremes of motion; right lateral flexion to 30 
degrees; left lateral flexion to 40 degrees; and right 
rotation to 30 degrees.  There was tenderness over the 
spinous processes of the lumbar spine, extending downward to 
the sacral spine.  There was no neurological involvement.  
The diagnosis was spondylosis of the lumbar spine, with 
moderate limitation of motion.  

At a VA examination in October 1996, the veteran reported 
that she felt like there was a tight muscle pulling in her 
back all the time.  She was unable to watch television 
without moving around, and could not stand in line at the 
grocery store.  She had pain in her back almost all the time, 
and took Indomethacin and Methocarbonal on a regular basis.  
Clinical evaluation revealed that the veteran appeared to be 
in pain.  She was uncomfortable sitting in the waiting room, 
and shifted her weight from side to side.  She walked with a 
slight limp towards the right.  A mild scoliosis was noted.  
The musculature of the back was normal, with tenderness 
around L3-L4 upon palpation.  She demonstrated equal strength 
bilaterally in both lower extremities with 2+ reflexes.  
Range of motion studies showed forward flexion from 0 to 90 
degrees; backward extension from 0 to 35 degrees; lateral 
flexion from 0 to 40 degrees, bilaterally; and rotation from 
0 to 35 degrees, bilaterally.  There was no additional pain 
with any of these movements.
X-rays revealed scoliosis toward the right with slight 
straightening, and normal lordotic lumbar curve.  There was 
mild disc space narrowing between the vertebral body of L3 
and L4; and there was about 0.4 centimeters of forward 
disposition of the vertebral body of L3 on L4, which 
indicated evidence of spondylolisthesis and spondylolysis 
with bony defect in the pars interarticularis between L3 and 
L4.  The diagnosis was spondylolisthesis with spondylolysis.  

VA outpatient treatment records dated from November 1996, to 
January 1997, indicate that the veteran was seen for various 
complaints, including low back pain.  

In her March 1997 substantive appeal, the veteran related 
that she believed that her condition was more severely 
disabling than the current rating indicated.  She remarked 
that her disability had been previously rated 20 percent 
disabling in February 1992, and she felt that her symptoms 
were worse now.  

In a fee-basis examination in July 1997, the veteran was seen 
by Bill Mercer, P.T., for functional testing.  She reported 
complaints of consistent back pain with prolonged standing or 
sitting, and feelings of weakness in her back.  She had 
difficulties with simple activities, such as carrying out the 
trash and cleaning.  Mr. Mercer indicated that she 
demonstrated functional impairments with material handling 
activities due to frequent position changes and strength.  He 
observed that she spontaneously changed positions during the 
evaluation, due to discomfort.  Her estimated walking 
tolerance was approximately one mile.  She walked with a 
limp-free gait, at an appropriate pace.  There was increased 
pain with stair climbing, but the task was accomplished in a 
very appropriate time interval.  Her poor cardiovascular 
recovery from the stair climbing was evidenced by her 
increased breathing rate.  She did not demonstrate any 
instability or incoordination, and had good performance of 
one-leg standing, and tandem walking.  The veteran expressed 
fear of injury several times, but did not verbalize any 
increased pain as a result of the tests.  Active trunk 
motions were guarded.  Range of motion was flexion to 15 
degrees; extension to 10 degrees; right lateral flexion to 18 
degrees; and left lateral flexion to 11 degrees.  Straight 
leg raising was unrestricted to 80 degrees, bilaterally.  
There was no observable swelling, deformity, or atrophy in 
the lumbar spine.  Her pain profile was reported to be 
minimally high.  

At a VA examination in February 1999, the veteran reported 
that her back remained basically the same.  She had pain 
which started at the belt line and went across the back into 
both thighs; it did not descend further.  She used a TENS 
unit when the pain was bad, and took Methocaprinol and 
Indomethacin.  She wore a soft back brace.  Clinical 
evaluation revealed that she shifted from side to side while 
sitting in her chair.  She was unable to walk on her heels, 
secondary to back pain.  There were no muscle spasms, and she 
demonstrated normal strength and sensation to both upper and 
lower extremities.  Straight leg tests were negative, and 
reflexes were normal.  Range of motion of the lumbar spine 
was forward flexion from 0 to 95 degrees; backward extension 
from 0 to 35 degrees; right and left lateral flexion from 0 
to 40 degrees; and rotation from 0 to 55 degrees.  There was 
soreness and pain in the lower back with these movements.  X-
rays revealed spondylolysis of L3, with first-degree 
spondylolisthesis of 3 over 4 which was similar in appearance 
to the previous study.  The diagnoses were chronic back 
strain with spondylolisthesis and mild scoliosis.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for spondylolysis of the lumbar spine is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) has held that, when a 
veteran asserts that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 
U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5295 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5295 pertains to 
"lumbosacral strain."  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
disability rating.  Lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position is assigned a 20 percent 
disability rating.  To warrant a 40 percent rating, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

DC 5292 pertains to "limitation of motion of the lumbar 
spine."  Slight limitation of motion of the lumbar spine is 
assigned a 10 percent disability rating; moderate limitation 
of motion is assigned a 20 percent disability rating; and 
severe limitation of motion warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board finds that an increased rating is not warranted 
under either DC 5295 or 5292.  At her most recent VA 
examination in February 1999, clinical evaluation revealed 
normal musculature of the lumbar spine and almost full range 
of motion.  She did not demonstrate loss of lateral spine 
motion in a standing position, or a listing of the whole 
spine to the opposite side.  DC's 5286 and 5288 pertain to 
ankylosis of the lumbar spine and, as the veteran does not 
have ankylosis, a higher rating is not warranted under those 
codes.  Similarly, DC 5293, pertaining to intervertebral disc 
syndrome, does not allow the veteran a higher rating since 
she has not been diagnosed with disc disease.  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An increased 
rating is not warranted under these provisions, as no 
additional factors affecting limitation of motion were shown 
on medical examinations or in the veteran's reported history, 
to warrant assignment of a higher rating.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  

To the extent that the veteran asserts that her current 
condition is worse than it was when a 20 percent rating had 
been in effect (in 1992), the Board would respectfully point 
out that clinical findings at a VA examination in March 1992, 
upon which the 20 percent rating was assigned, included 
moderate paralumbar muscle spasm, more severe limitation of 
motion, and extreme pain.  (The 20 percent rating was reduced 
to 10 percent effective from August 1994, based upon clinical 
evaluation at a subsequent VA examination in October 1993).  
Neither paralumbar muscle spasm nor extreme pain was present 
at the most recent VA examination in February 1999, or during 
the functional capacity testing conducted in July 1997.  In 
view of the evidentiary record before us, it is the Board's 
judgment that the 10 rating currently assigned best reflects 
the veteran's service-connected spondylolysis of the lumbar 
spine.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for her low back 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of her claim, the actual objective 
findings do not support an increased rating for her 
spondylolysis of the lumbar spine.  The Board finds that the 
preponderance of the evidence is against the claim and, 
therefore, an increased rating is not warranted at this time.

ORDER

The claim for an increased rating for spondylolysis of the 
lumbar spine is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

